—In an action to recover damages for personal injuries, etc., the defendants third-party plaintiffs, 801 Seventh Avenue, Inc., Sheraton Center Hotel, and Structure Tone, Inc., appeal from an order of the Supreme Court, Kings County (Pincus, J.), dated December 13, 2000, which granted the motion of the third-party defendant, Hudson-Shatz Painting Co., for summary judgment dismissing their claims for contractual and common-law indemnification.
Ordered that the order is affirmed, with costs.
The Supreme Court properly dismissed the claims for contractual and common-law indemnification asserted by the defendants third-party plaintiffs. After the third-party defendant, Hudson-Shatz Painting Co., established its entitlement to judgment as a matter of law, the defendants third-party plaintiffs failed to raise a triable issue of fact regarding any negligence on its part (see, Martinez v Tishman Constr. Corp., 227 AD2d 298). Ritter, J. P., Florio, Feuerstein and Crane, JJ., concur.